Case 8:19-cv-00449-CEH-JSS Document 147 Filed 09/03/20 Page 1 of 3 PageID 2663




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

    WAHEED NELSON,                                      CASE NO.: 8-19-cv-00449-CEH-JSS

           Plaintiff,

    vs.

    BOB GUALTIERI, Official Capacity as
    Sheriff of Pinellas County; FLORIDA
    DEPARTMENT OF CORRECTIONS;
    CORIZON, LLC; MAXIM HEALTHCARE
    SERVICES, INC.; MATTHEW SWICK, M.D.;
    ALL FLORIDA ORTHOPAEDIC
    ASSOCIATES, P.A.; WITCHNER
    BELIZAIRE, M.D.

           Defendants.
                                                         /

    DEFENDANT, MAXIM HEALTHCARE SERVICE, INC.’S, NOTICE OF JOINDER
       IN [DE 146] DEFENDANT, BOB GUALTIERI’S RESPONSE TO [DE 143]
               PLAINTIFF’S MOTION FOR STATUS CONFERENCE

           Defendant, MAXIM HEALTHCARE SERVICES, INC. (hereinafter “Maxim”), by

    and through its undersigned counsel, hereby joins in [DE 146] Defendant, Bob Gualtieri’s

    Response to [DE 143] Plaintiff’s Motion for Status Conference, filed on September 1, 2020.

    Accordingly, Maxim hereby adopts and joins in the aforesaid Response, and seeks to avoid

    unnecessary duplication of argument herein.

           WHEREFORE, Defendant, MAXIM HEALTHCARE SERVICES, INC., respectfully

    requests this Court issue an Order denying [DE 143] Plaintiff’s Motion Status Conference,

    together with such other relief as the Court deems appropriate and just.




                                                  1
Case 8:19-cv-00449-CEH-JSS Document 147 Filed 09/03/20 Page 2 of 3 PageID 2664




                                CERTIFICATE OF SERVICE
           I HEREBY CERTIFY that the foregoing has been filed with the Clerk via the CM/ECF

    system, which will send notice of electronic filing to all attorneys on the attached Service List

    this 3rd day of September, 2020.


                                                  /s/ Julie A. Tyk
                                                  DAVID O. DOYLE, JR., ESQUIRE
                                                  Florida Bar No. 0084964
                                                  JULIE A. TYK, ESQUIRE
                                                  Florida Bar No. 84493
                                                  PEARSON DOYLE MOHRE & PASTIS, LLP
                                                  485 N. Keller Road
                                                  Suite 401
                                                  Maitland, Florida 32751
                                                  (407) 647-0090 phone
                                                  (407) 647-0092 facsimile
                                                  Email: ddoyle@pdmplaw.com
                                                  Secondary Email: jtyk@pdmplaw.com
                                                  Additional Emails: jpreston@pdmplaw.com
                                                                     lrover@pdmplaw.com
                                                  Attorneys for Defendant, Maxim Healthcare
                                                  Services, Inc.




                                                   2
Case 8:19-cv-00449-CEH-JSS Document 147 Filed 09/03/20 Page 3 of 3 PageID 2665




                                     SERVICE LIST

    Linda Bellomio Commons, Esquire        Attorney for Plaintiff
    Law Offices of Linda Bellomio Commons,
    P.A.
    P. O. Box 340261
    Tampa, FL 33694
    lcommons@aol.com
    lcommons@gmail.com
    dheiser1@gmail.com

    James V. Cook, Esquire                     Co-Counsel for Plaintiff
    Law Office of James Cook
    314 West Jefferson Street
    Tallahassee, FL
    cookjv@gmail.com

    Mindy McLaughlin, Esquire               Attorneys for Matthew Swick, M.D. & All
    Beytin, McLaughlin, McLaughlin, O’Hara, Florida Orthopaedic Associates, P.A.
    Bocchino & Bolin, P.A.
    1706 East 11th Avenue
    Tampa, FL 33605
    jvbarnes@law.fla.com
    law-fla@outlook.com

    Paul G. Rozelle, Esquire                   Attorney for Bob Gualtieri, Official
    Pinellas County Sheriff                    Capacity as Sheriff of Pinellas County
    General Counsel’s Office
    10750 Ulmerton Road
    Largo, FL 33778
    prozelle@pcsonet.com
    amarcott1@pcsonet.com

    Gregg Toomey, Esquire                      Attorney for Corizon, LLC and Florida
    The Toomey Law Firm, LLC                   Department of Corrections
    The Old Robb & Stucky Building
    1625 Hendry Street, Suite 203
    Fort Myers, FL 33901
    gat@thetoomeylawfirm.com
    alr@thetoomeylawfirm.com
    hms@thetoomeylawfirm.com




                                           3
